                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DISTRICT

CHRISTIAN RODRIGUEZ and VALENTIN                     )
ACUNA, individually and on behalf of other           )
employees similarly situated                         )
                                                     )
                              Plaintiffs,            )      Case No. 1:19-CV-00289
                                                     )
              v.                                     )       Judge Mary M. Rowland
                                                     )
THE PROFESSIONALS, INC., SOUTH EAST                  )       Magistrate Judge Jeffery T. Gilbert
PERSONNEL LEASING, INC. and                          )
JACOB TWIG,                                          )
                                                     )
                              Defendants.            )

        MOTION FOR LEAVE FOR ADDITIONAL COUNSEL TO FILE
     APPEARANCE FOR DEFENDANTS, THE PROFESSIONALS, INC. AND
                          JACOB TWIG

        Morgan M. Hess ("Hess") and Christopher E. Kentra ("Kentra"), of the law firm Burke,

Warren, MacKay & Serritella, P.C. ("Burke Warren"), pursuant to Local Rule 83.17, hereby

respectfully moves this Court for leave to file an additional appearance as counsel for Defendants,

The Professionals, Inc. and Jacob Twig (hereinafter collectively, with The Professionals, Inc., the

"Defendants"). In support of this Motion, Hess and Kentra state as follows:

       1.     On January 15, 2019, Plaintiff's filed their Complaint for alleged unpaid wages

against the Defendants.

       2.     This matter has progressed unresolved for nearly one and a half years since the

commencement of this litigation.
        3.     Accordingly, to best respond to the issues in this litigation, Defendants have

requested Hess, Kentra, and the Burke Warren law firm file additional appearances [attached

hereto as Exhibits A and B] as counsel on behalf of Defendants.

        4.     Local Rule 83.17 of the United States District Court for the Northern District of

Illinois provides that an attorney may not file an additional appearance for a party already having

an appearance on file without leave of court. See N.D. Ill. L.R. 83.17.

        5.     Hess, Kentra, and Burke Warren's additional appearance as counsel for Defendants

in this matter is not intended to cause any delay, hardship, or prejudice to any party to this case,

and Defendants desire Burke Warren to represent it in this matter as additional counsel.

         WHEREFORE, Morgan M. Hess and Christopher E. Kentra, of the law firm Burke,

Warren, MacKay & Serritella, P.C., respectfully request that this Court enter an Order granting

leave to file an appearance as additional counsels for Defendants, the Professionals Inc. and Jacob

Twig.

                                                       Respectfully submitted,

 Dated: July 1, 2020                                 By: /s/ Morgan M. Hess


 Christopher E. Kentra ARDC No. 06211295
 Morgan M. Hess ARDC No. 6332804
 Burke, Warren, MacKay & Serritella, P.C.
 330 North Wabash Avenue, 21st Floor
 Chicago, Illinois 60611-3607
 Telephone: (312) 840-7000
 Facsimile: (312) 840-7900
 ckentra@burkelaw.com
 mhess@burkelaw.com




                                                 2
                                  CERTIFICATE OF SERVICE

        The undersigned attorney of record hereby certifies that she caused a copy of the foregoing

MOTION FOR LEAVE FOR ADDITIONAL COUNSEL TO FILE APPEARANCE

FOR DEFENDANTS, THE PROFESSIONALS, INC. AND JACOB TWIG to be filed

electronically July 1, 2020 and will be sent electronically to counsel who are registered participants

identified on the Notice of Electronic Filing.



                                                              /s/ Morgan M. Hess__________
                   U.S. District Court for the Northern District Of Illinois
                                 Attorney Appearance Form


Case Title: CHRISTIAN RODRIGUEZ, et                    Case Number: 1:19-cv-289
al v. THE PROFESSIONALS, INC. et al

An appearance is hereby filed by the undersigned as attorney for:
Defendants THE PROFESSIONALS, INC. and JACOB TWIG

Attorney name (type or print): Christopher E. Kentra

Firm:     Burke, Warren, MacKay & Serritella, P.C.

Street address:         330 N. Wabash, 21st floor

City/State/Zip:     Chicago, IL 60611

Bar ID Number: 06211295                                Telephone Number:           312-840-7000
(See item 3 in instructions)

Email Address: ckentra@burkelaw.com

Are you acting as lead counsel in this case?                                     Yes           No

Are you acting as local counsel in this case?                                    Yes           No

Are you a member of the court’s trial bar?                                       Yes           No

If this case reaches trial, will you act as the trial attorney?                  Yes           No

If this is a criminal case, check your status.                    Retained Counsel
                                                                  Appointed Counsel
                                                                  If appointed counsel, are you a
                                                                      Federal Defender
                                              CJA Panel Attorney
______________________________________________________________________
In order to appear before this Court an attorney must either be a member in good standing of this Court’s
general bar or be granted leave to appear pro hac vice as provided for by local rules 83.12 through 83.14.
I declare under penalty of perjury that the foregoing is true and correct. Under 28 U.S.C.§1746, this
statement under perjury has the same force and effect as a sworn statement made under oath.

Executed on June 19, 2020

Attorney signature:        S/ Christopher E. Kentra
                           (Use electronic signature if the appearance form is filed electronically.)
                                                                                           Revised 8/1/2015
                   U.S. District Court for the Northern District Of Illinois
                                 Attorney Appearance Form

            CHRISTIAN RODRIGUEZ, et al.
Case Title: v. THE PROFESSIONALS, INC. Case Number: 1:19-cv-289
            et al.

An appearance is hereby filed by the undersigned as attorney for:
Defendants THE PROFESSIONALS, INC. and JACOB TWIG

Attorney name (type or print): Morgan M. Hess

Firm: Burke, Warren, McKay & Serritella, P.C.

Street address: 330 N. Wabash Ave., Suite 2100

City/State/Zip: Chicago, IL 60611

Bar ID Number: 6332804                                     Telephone Number: 312-840-7149
(See item 3 in instructions)

Email Address: mhess@burkelaw.com

Are you acting as lead counsel in this case?                                         Yes       ✔ No
Are you acting as local counsel in this case?                                        Yes       ✔ No
Are you a member of the court’s trial bar?                                           Yes       ✔ No
If this case reaches trial, will you act as the trial attorney?                      Yes       ✔ No
If this is a criminal case, check your status.                        Retained Counsel
                                                                      Appointed Counsel
                                                                      If appointed counsel, are you
                                                                      a
                                                                          Federal Defender
                                              CJA Panel Attorney
______________________________________________________________________
In order to appear before this Court an attorney must either be a member in good standing of this Court’s
general bar or be granted leave to appear pro hac vice as provided for by local rules 83.12 through 83.14.
I declare under penalty of perjury that the foregoing is true and correct. Under 28 U.S.C.§1746, this
statement under perjury has the same force and effect as a sworn statement made under oath.

Executed on June 29, 2020

Attorney signature:            S/ Morgan M. Hess
                               (Use electronic signature if the appearance form is filed electronically.)
                                                                                               Revised 8/1/2015
                                  CERTIFICATE OF SERVICE

        The undersigned attorney of record hereby certifies that she caused a copy of the foregoing

MOTION FOR LEAVE FOR ADDITIONAL COUNSEL TO FILE APPEARANCE

FOR DEFENDANTS, THE PROFESSIONALS, INC. AND JACOB TWIG to be filed

electronically June 30, 2020 and will be sent electronically to counsel who are registered

participants identified on the Notice of Electronic Filing.



                                                              /s/ Morgan M. Hess__________
